Exhibit 10.1



REGISTRATION RIGHTS AGREEMENT
By and among
COLE CREDIT PROPERTY TRUST III, INC.,
CHRISTOPHER H. COLE
and
THE BONUS EXECUTIVES
Dated as of April 5, 2013






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
Section 1.
Certain Definitions
1
Section 2.
Demand Registrations
4
Section 3.
Piggyback Registrations
5
Section 4.
Holder Shelf Takedowns
6
Section 5.
Suspension Periods; Black-out Periods
7
Section 6.
Lock-Up
8
Section 7.
Holdback Agreements
9
Section 8.
Registration Procedures
9
Section 9.
Registration Expenses
12
Section 10.
Registration Rights of Other Persons; Transfers of Rights
12
Section 11.
Indemnification
12
Section 12.
Participation in Underwritten Offerings
13
Section 13.
Securities Act Restrictions
13
Section 14.
Miscellaneous
14










-i-

--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 5, 2013, by
and among Cole Credit Property Trust III, Inc., a Maryland corporation that has
elected to be treated as a real estate investment trust for federal income tax
purposes (the “Company”), Christopher H. Cole (the “Stockholder”), and the other
individuals listed on the signature pages hereto (the “Bonus Executives”).
WHEREAS, the Company and the Stockholder are parties to an Agreement and Plan of
Merger, dated as of March 5, 2013 (as amended, modified or supplemented from
time to time in accordance with its terms, the “Merger Agreement”), pursuant to
which the Company will acquire Cole Holdings Corporation, an Arizona corporation
(“Holdings”), through a merger of Holdings with and into CREInvestments, LLC, a
Maryland limited liability company and a wholly owned subsidiary of the Company
(the “Merger”);
WHEREAS, upon the Closing (as such term is defined in the Merger Agreement), and
upon certain other events described in the Merger Agreement, the Stockholder and
the Bonus Executives will receive Registrable Securities (as defined herein);
WHEREAS, it is a condition to the obligation of the Company and the Stockholder
to effect the Merger that this Agreement be executed and delivered; and
WHEREAS, the parties to this Agreement desire to set forth the rights of the
Stockholder and the Bonus Executives, and the obligations of the Company, with
respect to the registration of Registrable Securities pursuant to the Securities
Act (each as defined herein).
NOW THEREFORE, in consideration of the premises and the representations,
warranties and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:
Section 1.Certain Definitions
As used in this Agreement, the following terms have the meanings set forth
below:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”,
“controlling” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management policies of such Person, whether through
the ownership of voting securities or by contract or otherwise; provided,
however, that notwithstanding anything to the contrary set forth herein, neither
the Company nor any of its controlled Affiliates shall be deemed an Affiliate of
any Holder.
“Aggregated Holders” has the meaning set forth in Section 8(a)(viii).
“Agreement” has the meaning set forth in the Preamble.
“Bonus Executives” has the meaning set forth in the Preamble.
“Bonus Shares” means the Shares issued to any of the Bonus Executives in respect
of the Parent Share Consideration, the Listing Consideration, the Incentive
Consideration and the Contingent Consideration pursuant to the terms of Section
1.4 of the Company Disclosure Letter (as such terms are defined in the Merger
Agreement).
“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
“Chosen Courts” has the meaning set forth in Section 14(d).
“Company” has the meaning set forth in the Preamble and shall include the
Company's successors.
“Demand Request” has the meaning set forth in Section 2(a).



--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended, or any successor federal statute,
and the rules and regulations of the SEC thereunder, all as the same shall be in
effect from time to time.
“Government Entity” means any federal, state, local or foreign government,
governmental subdivision, administrative body or other governmental or
quasi-governmental agency, tribunal, court or other entity with competent
jurisdiction.
“Holder” means any of the Stockholder, the Bonus Executives and any other Person
holding Registrable Securities and who has agreed to be bound by this Agreement
pursuant to Section 10(b), in each case (except as set forth in Section 11(b))
only for so long as such Person holds Registrable Securities.
“Holder Shelf Takedown” has the meaning set forth in Section 4(a).
“Holders' Counsel” has the meaning set forth in Section 8(a)(i).
“Holdings” has the meaning set forth in the Recitals.
“Lock-Up Period” has the meaning set forth in Section 6(a)(i).
“Merger” has the meaning set forth in the Recitals.
“Merger Agreement” has the meaning set forth in the Recitals.
“Participating Holder” means, with respect to any Registration Statement or any
offering registered on a Registration Statement, any Holder all or a part of
whose Registrable Securities are registered or are to be registered pursuant to
such Registration Statement.
“Permitted Transferee” means any Person that received Registrable Securities
pursuant to a Permitted Transfer.
“Permitted Transfer” means any transfer of Registrable Securities by the
Stockholder or any Bonus Executive to (i) any spouse, parents, siblings or
lineal descendants (by blood, marriage or adoption) of such Person, (ii) any
trust, corporation, limited partnership, limited liability company or other
similar entity under which the distribution of such Registrable Securities may
be made only to such Person or such Person's spouse, parents, siblings or lineal
descendants (by blood, marriage or adoption), (iii) any charitable organizations
as donations and (iv) the Company for the fulfillment of any tax withholding
obligations and/or any indemnification obligation pursuant to the Merger
Agreement (or by any such Permitted Transferee to another Permitted Transferee
of the Stockholder or the applicable Bonus Executive pursuant to this
definition); provided that as a condition to each Permitted Transfer described
in (i) - (iii) of this paragraph, such transferee agrees to be subject to the
transfer restrictions set forth herein.
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.
“Piggyback Registration” has the meaning set forth in Section 3(a).
“Piggyback Registration Notice” has the meaning set forth in Section 3(b)(i).
“Piggyback Request Notice” has the meaning set forth in Section 3(b)(ii).
“Piggyback Takedown” has the meaning set forth in Section 3(a).
“Piggyback Takedown Notice” has the meaning set forth in Section 3(b)(i).
“Prospectus” means the prospectus or prospectuses (whether preliminary or final)
included in any Registration Statement, as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.
“Registrable Securities” means (i) Shares issued to the Stockholder pursuant to
the Merger Agreement and the Bonus Shares and all other Shares held by the
Stockholder, any of the Bonus Executives or any Permitted Transferee of any of

2

--------------------------------------------------------------------------------




them from time to time and (ii) any and all Shares or other units of Capital
Stock of the Company or any other Person that may be issued in respect of, in
exchange for, or in substitution for such Shares or Bonus Shares by reason of
any distribution, stock dividend, stock split (forward or reverse), combination,
recapitalization, reclassification, merger, consolidation or otherwise. As to
any particular Registrable Securities, such securities shall cease to be
Registrable Securities when (A) a Registration Statement with respect to the
sale of such securities shall have been declared effective under the Securities
Act and such securities shall have been disposed of in accordance with such
Registration Statement, (B) such securities have been sold pursuant to Rule 144
under the Securities Act (or any similar provisions then in force) or (C) such
securities shall have ceased to be outstanding.
“Registration Expenses” has the meaning set forth in Section 9(a).
“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all documents incorporated by reference in such registration statement.
“SEC” means the United States Securities and Exchange Commission or any
successor agency administering the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.
“Shares” means the shares of Common Stock of the Company, par value $0.01 per
share.
“Shelf Registration” has the meaning set forth in Section 2(a).
“Shelf Takedown” has the meaning set forth in Section 3(a).
“Stockholder” has the meaning set forth in the Preamble.
“Subsidiary” when used with respect to any Person, means any corporation,
partnership, limited liability company or other organization, whether
incorporated or unincorporated, that is consolidated with such party for
financial reporting purposes under U.S. generally accepted accounting
principles.
“Suspension Period” has the meaning set forth in Section 5(a).
“Transfer” of any securities means any offer, pledge or sale of, contract to
sell, announcement of the intention to sell, sale of any option or contract to
purchase, purchase of any option or contract to sell, grant of any option right
or warrant for the sale of, making of any short sale or otherwise any transfer,
disposal or encumbrance of, any securities.
“Underwritten Offering” means a registered, public offering in which securities
of the Company are sold to one or more underwriters on a firm-commitment basis
for reoffering to the public, including pursuant to a block transaction.
“Withdrawn Registration” has the meaning set forth in Section 2(c).
In addition to the above definitions, unless the express context otherwise
requires:
(i)the words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement;


(ii)the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;


(iii)the terms “Dollars” and “$” shall mean the lawful currency of the United
States of America;


(iv)when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period is excluded. If the last
day of such period is a non-business day, the period in question ends on the
next succeeding business day;


(v)references herein to a specific Article, Section, Subsection or Schedule
shall refer, respectively, to Articles, Sections, Subsections or Schedules of
this Agreement;

3

--------------------------------------------------------------------------------




(vi)wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”
unless otherwise specifically provided;


(vii)whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms; and


(viii)it is the intention of the parties hereto that this Agreement not be
construed more strictly with regard to one party than with regard to any other
party.




Section 2.Demand Registrations.


(a)Right to Request Registration. Subject to the restrictions of this Section 2,
at any time after the date hereof, Holders of at least 20% of the Registrable
Securities may request in writing (each such request, a “Demand Request”) that
the Company effect a registration for resale under the Securities Act of all or
part of such Holders' Registrable Securities either (i) on Form S-11 or any
similar long-form Registration Statement or (ii) if the Company is then
eligible, on Form S‑3 or any similar short-form Registration Statement,
including, in each of clauses (i) and (ii), for offerings to be made on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act (such
a Registration Statement for offerings to be made on Form S-11 or Form S-3
pursuant to Rule 415, a “Shelf Registration”). The Company shall use
commercially reasonable efforts to (i) file such a Registration Statement within
60 days (in the case of a Form S-11 or other long-form Registration Statement)
or within 30 days (in the case of a Form S-3 or other short-form Registration
Statement) after receiving the Demand Request and (ii) cause such Registration
Statement to be declared effective by the SEC as soon as practicable thereafter;
provided that the Company shall have the right to postpone or withdraw the
filing of any such Registration Statement on account of a Suspension Period. The
Company may satisfy its obligation to effect a registration upon a Demand
Request by amending a previously filed Shelf Registration to include in such
Shelf Registration the Registrable Securities subject to such Demand Request.
The Holders making a Demand Request shall have the right to withdraw such Demand
Request at any time prior to the effectiveness of the Registration Statement
filed pursuant to such Demand Request (by action of a majority of the
Registrable Securities included in the Demand Request by such Holders); provided
that any such request so withdrawn by the Holders after a Registration Statement
has been filed pursuant thereto shall count as one of the permitted Demand
Requests hereunder (including for purposes of Section 2(b)) if such withdrawal
was solely at the request of the Holders and was not caused to a significant
extent by any action or event attributable or related to the Company (including
any event or series of related events that has or would reasonably be expected
to have a material adverse effect on the business, assets, condition (financial
or otherwise) or results of operations of the Company and its Subsidiaries taken
as a whole), unless the Company is reimbursed by the Holders for all reasonable
out-of-pocket expenses incurred by the Company in connection with such request.


(b)Number of Demand Requests. The Holders may make a maximum of three Demand
Requests for registration on Form S-11 or other long-form Registration Statement
(provided that the maximum number of Demand Requests shall be increased to six
Demand Requests, in the event the Company is not eligible to file on Form S-3 or
similar short-form Registration Statement at any time after the second
anniversary of this Agreement) and, subject to Section 2(c), an unlimited number
of Demand Requests for registration on Form S-3 or other short-form Registration
Statement.


(c)Restrictions on Demand Requests. The Company shall not be required to give
effect to a Demand Request if: (i) the Company has registered Registrable
Securities pursuant to a Demand Request in the preceding 120 days, (ii) the
Company has previously registered any Registrable Securities pursuant to a
Demand Request twice during the calendar year in which such Demand Request is
made or (iii) the Registrable Securities requested to be registered would not
reasonably be expected to yield gross proceeds of at least $25 million to the
Holders unless they constitute all of the remaining Registrable Securities. A
Demand Request shall not count for the purposes of determining when the Company
may refuse to give effect to another Demand Request pursuant to Section 2(b) or
this Section 2(c) if (i) the Registration Statement has not been declared
effective by the SEC or does not become effective in accordance with the
Securities Act for any reason (other than a withdrawal of the Demand Request by
the Holders who made such Demand Request that is counted as a Demand Request
pursuant to Section 2(a) and other than a failure to be declared effective
solely attributable to the Holders making such Demand Request (except through a
withdrawal of the Demand Request, subject to Section 2(a))), (ii) after becoming
effective, the Registration Statement or the applicable offer, sale or
distribution of Registrable Securities is interfered with by a Suspension Period
or any stop order, injunction or similar order or requirement of the SEC or
other Government Entity for any reason not attributable to the Holders making
such Demand Request, (iii) the Company withdraws (whether pursuant to a
Suspension Period or otherwise) any Registration Statement filed pursuant to a
Demand Request before the end of the 60-day period of effectiveness provided for
in Section 2(f) or before 75% of the Registrable Securities covered by such
Demand Request have been sold pursuant thereto (a “Withdrawn

4

--------------------------------------------------------------------------------




Registration”) or (iv) the conditions specified in the underwriting agreement
related to the offering, if any, are not satisfied due to a breach by the
Company of its covenants, representations or warranties under this Agreement and
such unsatisfied conditions are not waived.


(d)Priority on Demand Registrations. If, in conjunction with a Registration
Statement filed pursuant to a Demand Request that is to be conducted as an
Underwritten Offering, the managing underwriters advise the Company that, in
their opinion, the number of Shares proposed to be included in the Underwritten
Offering, including all Registrable Securities and all other Shares proposed to
be included in such Underwritten Offering, exceeds the number of Shares that can
be sold in such underwritten offering without materially delaying or materially
jeopardizing the success of such offering and/or the number of Shares proposed
to be included in such offering would adversely affect the price per share of
the Registrable Securities proposed to be sold in such Underwritten Offering,
the Company shall include in such offering the number of shares determined to be
advisable by the managing underwriter in the following priority: (i) first, all
Registrable Securities requested to be included by the Holders on a pro rata
basis based on the number of Registrable Securities requested to be included in
such offering by each Holder and (ii) second, up to the number of Shares
proposed to be included therein by any other Persons (including such Shares to
be sold for the account of the Company) allocated among such other Persons in
such manner as the Company may determine.


(e)Underwriting Requests. Upon any Demand Request for an Underwritten Offering,
the Company shall have the right to select the underwriters and the managing
underwriters (each shall be of recognized national standing and reasonably
satisfactory to holders of a majority of the Registrable Securities included in
such Demand Request).
(f)Effective Period of Registration Statements Pursuant to Demand Requests. Upon
the date of effectiveness of any Registration Statement filed pursuant to a
Demand Request for an Underwritten Offering (other than a Shelf Registration),
if such offering is priced promptly on or after such date, the Company shall use
commercially reasonable efforts to keep such Registration Statement effective
for a period equal to 60 consecutive days from such date (and if such
Registration Statement is not effective or its use is suspended by the Company
for any period within such 60 days, such 60-day period shall be extended by the
number of days during such period when such Registration Statement is not
effective or is suspended) or such shorter period that will terminate when all
of the Registrable Securities covered by such Demand Request have been sold.




Section 3.Piggyback Registrations.


(a)Right to Piggyback. If (i) the Company proposes to file a Registration
Statement (whether or not for sale for its own account and including pursuant to
a Demand Request) (a “Piggyback Registration”) or (ii) the Company proposes to
sell Shares (whether or not for sale for its own account and including pursuant
to a Holder Shelf Takedown) pursuant to a Shelf Registration (a “Shelf
Takedown”) in an Underwritten Offering (a “Piggyback Takedown”), the Company
shall provide prompt written notice to all Holders of such proposal or request
in accordance with Section 3(b)(i). Subject to the restrictions of Section 2,
this Section 3 or Section 4, as applicable, each Holder shall have the right to
include in such Registration Statement or Shelf Takedown such number of
Registrable Securities as such Holder requests, provided that the Company shall
have the right to postpone or withdraw the filing of any such Registration
Statement and the consummation of any such Shelf Takedown as provided by this
Agreement.


(b)Piggyback Notice and Request


(i)Notice. In the case of a Piggyback Takedown, written notice to all Holders (a
“Piggyback Takedown Notice”) shall be given not less than three Business Days
prior to the expected date of commencement of marketing efforts for such
Piggyback Takedown. In the case of a Piggyback Registration, written notice to
all Holders (a “Piggyback Registration Notice”) shall be given not less than
three Business Days prior to the expected date of filing of the Registration
Statement for such Piggyback Registration, or amendment of such Registration
Statement in which the Company first intends to identify the selling
stockholders and number of Registrable Securities to be sold.


(ii)Piggyback Request. In order to request that any Registrable Securities be
included in any Piggyback Registration or Piggyback Takedown, a Holder shall
provide the Company with written notice of the number of Registrable Securities
that it desires to include in such Piggyback Registration or Piggyback Takedown
(the “Piggyback Request Notice”) no later than two Business Days after the date
on which it received the Piggyback Registration Notice or Piggyback Takedown
Notice, as applicable.



5

--------------------------------------------------------------------------------




(iii)Piggyback Withdrawal Rights. Notwithstanding anything to the contrary
contained herein, (x) the Company may determine not to proceed with any
Piggyback Registration (other than pursuant to a Demand Request) or any
Piggyback Takedown (other than a Holder Shelf Takedown) upon written notice to
the Holders of Registrable Securities requesting to include their Registrable
Securities in such Piggyback Registration or Piggyback Takedown and (y) any
Holder may withdraw its request to include Registrable Securities in any
Piggyback Registration or Piggyback Takedown, in whole or in part, by giving
written notice to the Company of its intention to withdraw such request
(including the amount of Registrable Securities to be withdrawn) at any time
prior to the pricing of the proposed offering. Any withdrawal by a Holder
pursuant to this Section 3(b)(iii) shall be irrevocable and after making the
withdrawal, such Holder shall no longer have any right to include its
Registrable Securities in the applicable Piggyback Registration or Piggyback
Takedown.


(c)Priority on Piggyback Registrations


(i)Priority on Primary Piggyback Registrations. If the Company proposes to
register or sell Shares pursuant to any Piggyback Registration (other than
pursuant to a Demand Request) or any Piggyback Takedown (other than a Holder
Shelf Takedown) as a primary offering on its own account and the managing
underwriters therefor advise the Company that, in their opinion, the number of
Shares proposed to be included in the Underwritten Offering, including all
Registrable Securities and all other Shares proposed to be included in such
Underwritten Offering, exceeds the number of Shares that can be sold in such
underwritten offering without materially delaying or materially jeopardizing the
success of such offering and/or the number of Shares proposed to be included in
such offering would adversely affect the price per share of the Registrable
Securities proposed to be sold in such Underwritten Offering, the Company shall
include in such offering the number of shares determined to be advisable by the
managing underwriter in the following priority: (i) first, up to the number of
Shares to be issued and sold by the Company in such offering, if any, and (ii)
second, the number of Shares requested to be included therein by holders of
Shares who have the right to request such inclusion, including the Holders (if
any Holder has requested to include Registrable Securities in such offering),
pro rata among all such holders on the basis of the number of Shares requested
to be included therein by all such holders or as such holders and the Company
may otherwise agree.


(ii)Priority on Secondary Piggyback Registrations. If the Company proposes to
register or sell Shares for any holders of Shares pursuant to any Piggyback
Registration (other than pursuant to a Demand Request) or any Piggyback Takedown
(other than a Holder Shelf Takedown) and the managing underwriters therefor
advise the Company that, in their opinion, the number of Shares proposed to be
included in the Underwritten Offering, including all Registrable Securities and
all other Shares proposed to be included in such Underwritten Offering, exceeds
the number of Shares that can be sold in such underwritten offering without
materially delaying or materially jeopardizing the success of such offering
and/or the number of Shares proposed to be included in such offering would
adversely affect the price per share of the Registrable Securities proposed to
be sold in such Underwritten Offering, the Company shall include in such
offering the number of shares determined to be advisable by the managing
underwriter in the following priority: (i) first, the number of Shares requested
to be included therein by the holders who have the right to request such
inclusion, including the Holders (if any Holder has requested to include
Registrable Securities in such offering), pro rata among such holders on the
basis of the number of Shares requested to be included therein by such holders
or as such holders and the Company may otherwise agree and (ii) second, any
Shares that the Company proposes to issue for its own account.


(iii)For the avoidance of doubt, (A) if the Company registers Registrable
Securities pursuant to a Demand Request, the priority for inclusion of Shares in
any such Demand Request shall be as set forth in Section 2(d) and (B) the
priority for inclusion of Shares in a Holder Shelf Takedown that is an
Underwritten Offering shall be as set forth in Section 4(b).




Section 4.Holder Shelf Takedowns.


(a)Right to Effect a Shelf Takedown. Holders holding Registrable Securities
registered pursuant to a Shelf Registration shall be entitled, at any time and
from time to time when the Shelf Registration is effective, to sell any of such
Registrable Securities as are then registered pursuant to such Shelf
Registration (each, a “Holder Shelf Takedown”), but only upon not less than two
Business Days' prior written notice to the Company (whether or not such takedown
is underwritten). No prior notice shall be required of any sale pursuant to a
plan that complies with Rule 10b5-1 under the Exchange Act, provided that the
Company's board of directors has approved a written copy of such plan in advance
of the first sale thereunder. Holders holding Registrable Securities registered
pursuant to a Shelf Registration shall each be entitled to request that a Holder
Shelf Takedown be an Underwritten Offering if, based on the then-current market

6

--------------------------------------------------------------------------------




prices, the number of Registrable Securities included in such Underwritten
Offering would reasonably be expected to yield gross proceeds to all
Participating Holders of at least $25 million. Holders participating in the
Holder Shelf Takedown shall not be entitled to request that a Holder Shelf
Takedown be part of an Underwritten Offering within 45 days after the pricing
date of any other Underwritten Offering effected pursuant to Section 3(a).
Holders shall give the Company prompt written notice of the consummation of a
Holder Shelf Takedown, whether or not part of an Underwritten Offering.


(b)Priority on Underwritten Holder Shelf Takedowns. If, in conjunction with a
Holder Shelf Takedown conducted as an Underwritten Offering, the managing
underwriters advise the Company that, in their opinion, the number of Shares
proposed to be included in the Underwritten Offering, including all Registrable
Securities and all other Shares proposed to be included in such Underwritten
Offering, exceeds the number of Shares that can be sold in such underwritten
offering without materially delaying or materially jeopardizing the success of
such offering and/or the number of Shares proposed to be included in such
offering would adversely affect the price per share of the Registrable
Securities proposed to be sold in such Underwritten Offering, the Company shall
include in such offering the number of shares determined to be advisable by the
managing underwriter in the following priority: (i) first, all Registrable
Securities requested to be included by the Holders on a pro rata basis based on
the number of Registrable Securities requested to be included by such Holders
and (ii) second, up to the number of Shares proposed to be included therein by
any other Persons (including such Shares to be sold for the account of the
Company) allocated among such other Persons in such manner as the Company may
determine.


(c)Selection of Underwriters. If any of the Registrable Securities are to be
sold in a Holder Shelf Takedown that is conducted as an Underwritten Offering,
the Company shall have the right to select the underwriters and the managing
underwriter (each shall be of recognized national standing and reasonably
satisfactory to holders of a majority of the Registrable Securities included in
such Holder Shelf Takedown).


(d)Effective Period of Shelf Registrations. The Company shall use commercially
reasonable efforts to keep any Shelf Registration effective for a period of one
year after the effective date of such Registration Statement (or if such
Registration Statement is not effective for any period within such year or its
use has been suspended as provided in Section 5, such one-year period shall be
extended by the number of days during such period when such Registration
Statement is not effective or is suspended).




Section 5.Suspension Periods; Black-out Periods.


(a)Suspension Periods. The Company may (i) delay the filing or effectiveness of
a Registration Statement in conjunction with a Demand Request or (ii) prior to
the pricing of any Underwritten Offering or other offering of Registrable
Securities pursuant to a Demand Request, delay such underwritten or other
offering (and, if it so chooses, withdraw any Registration Statement that has
been filed), but in each case described in clauses (i) and (ii) only if the
Company determines in good faith (x) that proceeding with such an offering would
(A) materially interfere with any pending or proposed material acquisition,
corporate organization or similar transaction involving the Company, (B) require
premature disclosure of material information that would not otherwise be
required to be disclosed at that time and that the disclosure of such
information at that time would be materially detrimental to the Company and its
Subsidiaries taken as a whole or (C) cause the Company to violate the
requirements of the Securities Act or Exchange Act, or (y) that the registration
or offering to be delayed would, if not delayed, materially and adversely affect
the Company and its Subsidiaries taken as a whole. Any period during which the
Company has delayed a filing, an effective date or an offering pursuant to this
Section 5 is herein called a “Suspension Period”. The Company shall provide
prompt written notice, signed by one of its executive officers, to the Holders
of the commencement and termination of any Suspension Period (and any withdrawal
of a Registration Statement pursuant to this Section 5), but shall not be
obligated under this Agreement to disclose the reasons therefor. The Holders
shall keep the existence of each Suspension Period confidential. In no event (i)
may the Company deliver notice of a Suspension Period to the Holders more than
three times in any calendar year and (ii) shall a Suspension Period or
Suspension Periods be in effect for an aggregate of 120 days or more in any
calendar year.


(b)Black-out Periods. Following the effectiveness of a Registration Statement,
the Participating Holders will not effect any sales of Shares pursuant to such
Registration Statement at any time (i) during a Suspension Period or (ii) after
they have received notice from the Company to suspend sales so that the Company
may correct or update the Registration Statement to the extent necessary, which
correction shall be promptly made. Participating Holders may recommence
effecting sales of Shares pursuant to the Registration Statement following
further notice to such effect from the Company, which notice shall be given
promptly after the conclusion or completion of any such Suspension Period,
correction or update.



7

--------------------------------------------------------------------------------






Section 6.Lock-Up.


(a)Underwritten Offerings.


(i)Subject to the provisions of this Section 6 and except pursuant to such
Underwritten Offering itself, no Holder shall Transfer any Registrable
Securities pursuant to a public offering, a private placement, Rule 144 or
otherwise for a period of time (the “Lock-Up Period”) if the Company has filed a
Registration Statement in respect of an Underwritten Offering of Shares and the
managing underwriters therefor determine that such sales by such Persons would
materially adversely affect such offering. Each Holder shall sign an agreement
with the managing underwriters evidencing its agreement to comply with the
requirements of this Section 6.


(ii)The Lock-Up Period shall not begin more than seven days before the date on
which the Registration Statement is estimated in good faith by the Company to
become effective, and shall not extend beyond 90 days following such
effectiveness.


(iii)The restrictions contained in clauses (i) and (ii) of this Section 6(a)
shall not apply to any Holder unless the Company's directors and officers and
all Holders of over 1% of the outstanding Shares agree to adhere to the Lock-Up
Period specified in this Section 6(a) or are subject to restrictions which are
substantially identical to the restrictions contained in this Section 6(a).


(iv)Any discretionary waiver or termination of the requirements under this
Section 6(a) made by the managing underwriter of an Underwritten Offering shall
apply to each holder of Shares on a pro rata basis in accordance with the number
of Shares held immediately before such Underwritten Offering.


(b)Merger Agreement Periods.


(i)During the period starting on the date of this Agreement and ending on the
third (3rd) anniversary of the date of this Agreement, the Stockholder and the
Bonus Executives shall not Transfer any of the Registrable Securities issued as
the Parent Share Consideration or issued as the Listing Consideration (if and
when paid), or the portion of the Bonus Shares issued in respect of the Parent
Share Consideration or the Listing Consideration, in each case except for
Permitted Transfers, provided that the restrictions set forth in this Section
6(b) shall only apply to the following portion of the Registrable Securities
issued as the Listing Consideration or the portion of the Bonus Shares issued in
respect of the Listing Consideration: (i) all of such Shares if the Listing (as
defined in the Merger Agreement) occurs on or prior to the first anniversary of
the date of this Agreement, (ii) two thirds (2/3) of such Shares if the Listing
occurs after the first anniversary of the date of this Agreement but on or
before the second anniversary of the date of this Agreement, (iii) one third
(1/3) of such Shares if the Listing occurs after the second anniversary of the
date of this Agreement but on or before the third anniversary of the date of
this Agreement and (iii) no such Shares if the Listing occurs after the third
anniversary of the date of this Agreement.


(ii)Notwithstanding the restrictions set forth in Section 6(b)(i), on each of
the first (1st), second (2nd) and third (3rd) anniversaries of the date of this
Agreement, the transfer restrictions contained in Section 6(b)(i) shall cease to
apply with respect to one-third (1/3) of such Registrable Securities issued to
the Stockholder and the Bonus Executives, as applicable.


(iii)Until December 31, 2017, the Stockholder and the Bonus Executives shall not
Transfer any of the Registrable Securities issued as the Contingent
Consideration or the portion of the Bonus Shares issued in respect of the
Contingent Consideration, except for Permitted Transfers.


(iv)In the event the Stockholder or any Bonus Executive attempts to Transfer any
of their Registrable Securities in violation of this Section 6(b), such Transfer
shall be null and void ab initio. The Company shall instruct its transfer agent
and other third parties not to record or recognize any such purported
transaction. The Company may impose stop-transfer instructions with respect to
the Registrable Securities issued as part of the Parent Share Consideration,
Listing Consideration and Contingent Consideration or the Bonus Shares issued in
respect thereof to the extent reasonably required to ensure compliance with the
provisions of this Section 6(b).



8

--------------------------------------------------------------------------------






Section 7.Holdback Agreements


The Company agrees not to effect any sale or distribution of any Shares during
the seven days prior to and during the 90 days beginning on the effective date
of any Underwritten Offering pursuant to a Holder Shelf Takedown or a Demand
Request (except as part of any such Underwritten Offering or pursuant to
registrations on Form S-8 or S-4 or any successor forms thereto) unless the
underwriters managing such Underwritten Offering advise the Company or the
Holders that such sales or distribution by the Company will not adversely affect
the pricing of such Underwritten Offering.


Section 8.Registration Procedures.


(a)Whenever any Holder requests that any Registrable Securities be registered
pursuant to this Agreement, the Company shall use reasonable best efforts to
effect, as soon as reasonably practical as provided herein, the registration and
the sale of such Registrable Securities in accordance with the intended methods
of disposition thereof, and, pursuant thereto, the Company shall, as soon as
reasonably practical as provided herein:


(i)subject to the other provisions of this Agreement, use reasonable best
efforts to prepare and file with the SEC a Registration Statement with respect
to such Registrable Securities and to cause such Registration Statement to
become effective (unless it is automatically effective upon filing); and before
filing a Registration Statement or Prospectus or any amendments or supplements
thereto, furnish to all Participating Holders and the underwriters or other
distributors, if any, copies of all such documents proposed to be filed and, if
requested by any Participating Holder, one set of the exhibits incorporated by
reference in the Prospectus, and all Participating Holders and one counsel
selected by Participating Holders holding a majority of Registrable Securities
to be registered on such Registration Statement (a “Holders' Counsel”) shall
have three Business days to review and comment on the Registration Statement and
each such Prospectus (and each amendment or supplement thereto) before it is
filed with the SEC, and each Participating Holder shall have the opportunity to
object to any information pertaining to such Participating Holder that is
contained therein within such three Business days, and the Company will make the
changes reasonably requested by any Participating Holder with respect to
information pertaining to such Participating Holder prior to filing any
Registration Statement or Prospectus or any amendment or supplement thereto;
provided that the Company shall not have any obligation to make any such changes
if the Company reasonably determines that so doing would cause the Registration
Statement or Prospectus or any amendment or supplement thereto to fail to comply
with the requirements of the SEC or of any federal or state securities law (or
rules or regulations promulgated thereunder), or to contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading;


(ii)use reasonable best efforts to prepare and file with the SEC such amendments
and supplements to such Registration Statement and the Prospectus used in
connection therewith as may be necessary to comply with the applicable
requirements of the Securities Act and to keep such Registration Statement
effective for the relevant period required hereunder, but in any case (other
than a Shelf Registration) no longer than is necessary to complete the
distribution of Registrable Securities covered by such Registration Statement,
and to comply with the applicable requirements of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition set forth in such Registration Statement;


(iii)use reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Securities for sale in any jurisdiction in the United States;


(iv)furnish to all Participating Holders and each managing underwriter, if any,
without charge, such number of conformed copies of each Registration Statement
and amendment thereto and copies of each supplement thereto as reasonably
requested by any Participating Holder or managing underwriter, if any, promptly
after they are filed with the SEC (but only one set of exhibits thereto need be
provided); and deliver, without charge, to such Persons such number of copies of
the preliminary and final Prospectus and any supplement thereto as the
Participating Holders may reasonably request in order to facilitate the
disposition of the Registrable Securities covered by such Registration Statement
in conformity with the requirements of the Securities Act;


(v)use commercially reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such U.S.
jurisdictions as the Participating Holders reasonably request and continue such
registration or qualification in effect in such jurisdictions for as long as the
applicable Registration Statement may be

9

--------------------------------------------------------------------------------




required to be kept effective under this Agreement (provided that the Company
will not be required to (A) qualify generally to do business, (B) subject itself
to taxation or (C) consent to general service of process, in each of (A) - (C)
in any jurisdiction where it would not otherwise be required to qualify, be
subject to taxation or consent to general service of process but for this
subparagraph (v));


(vi)notify each Participating Holder and each distributor of such Registrable
Securities, at any time when a Prospectus relating thereto is required under the
Securities Act to be delivered by such distributor, of the occurrence of any
event as a result of which the Prospectus included in such Registration
Statement contains an untrue statement of a material fact or omits a material
fact necessary to make the statements therein not misleading, and, at the
request of any Participating Holder, the Company shall use reasonable best
efforts to prepare, as soon as reasonably practical, a supplement or amendment
to such Prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such Prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein not misleading;


(vii)in the case of an Underwritten Offering, enter into an underwriting
agreement containing such provisions (including provisions for indemnification,
lockups, opinions of counsel and comfort letters) as are customary and
reasonable for an offering of such kind, and take all such other customary and
reasonable actions (including provision of information reasonably requested) as
the managing underwriters of such offering may request in order to facilitate
the disposition of such Registrable Securities (including making members of
senior management of the Company available to participate in “road-show” and
other customary marketing activities);


(viii)in the case of an Underwritten Offering, and to the extent not prohibited
by applicable law or pre-existing applicable contractual restrictions, (A) make
reasonably available upon reasonable notice and during regular business hours,
for inspection by the Participating Holders, Holders' Counsel, the managing
underwriters of such offering and one attorney (and one accountant) for such
managing underwriter, pertinent corporate documents and financial and other
records of the Company and the Subsidiaries and controlled Affiliates, (B) cause
the Company's officers and employees to supply information reasonably requested
by the Participating Holders or such managing underwriters or attorney in
connection with such offering and (C) make the Company's independent accountants
available for any such managing underwriters' due diligence; provided, however,
that such records and other information shall be subject to such confidential
treatment as is customary for underwriters' due diligence reviews; and provided,
further, that, unless the disclosure of such records is necessary to avoid or
correct a misstatement or omission in the Registration Statement or otherwise to
comply with federal securities laws or the release of such records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
the Company shall not be required to provide any information under this
subparagraph (viii) if (1) the Company believes, after consultation with counsel
for the Company, that to do so would cause the Company to forfeit an
attorney-client privilege that was applicable to such information or (2) if
either (x) the Company has requested and been granted from the SEC confidential
treatment of such information contained in any filing with the SEC or documents
provided supplementally or otherwise or (y) the Company reasonably determines in
good faith that such records are confidential and so notifies the Persons
requesting the records in writing unless prior to furnishing any such
information with respect to (1) or (2) such Person requesting such information
agrees to enter into a confidentiality agreement in customary form and subject
to customary exceptions; and provided, further, that each such Person agrees
that it will, upon learning that disclosure of such records is sought in a court
of competent jurisdiction, give notice to the Company and allow the Company, at
its expense, to undertake appropriate action and to prevent disclosure of the
records deemed confidential; and provided, further, that in making any
inspection or request pursuant to this Section 8(a)(viii), each Participating
Holder holding less than 10% of the Registrable Securities (if any) shall
coordinate with all other Participating Holders holding less than 10% of the
Registrable Securities (if any) (all such Participating Holders, the “Aggregated
Holders”) so as to reduce the administrative burden to the Company of such
inspections and requests and so that the Aggregated Holders shall, collectively,
make the minimum number of inspections or requests necessary;


(ix)use reasonable best efforts to cause all such Registrable Securities to be
listed on each securities exchange (if any) on which similar securities issued
by the Company are then listed;


(x)provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement and, a
reasonable time before any proposed sale of Registrable Securities pursuant to a
Registration Statement, provide the transfer agent with printed certificates for
the Registrable Securities to be sold;


(xi)make generally available to its security holders a consolidated earnings
statement (which need not be audited) for a period of 12 months beginning after
the effective date of the Registration Statement as soon as reasonably
practicable after the end of such period, which earnings statement shall satisfy
the requirements of an earnings statement

10

--------------------------------------------------------------------------------




under Section 11(a) of the Securities Act and Rule 158 thereunder, and which
requirement will be deemed to be satisfied if the Company timely files complete
and accurate information on Forms 10-Q, 10-K and 8-K under the Exchange Act;


(xii)as promptly as practicable notify the Participating Holders and the
managing underwriters of any Underwritten Offering, if any:


(1)when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement or any post-effective amendment to the Registration
Statement has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the same has become effective;


(2)of any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus or for any additional information regarding any
Participating Holder;


(3)of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and
(4)of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction; and


(xiii)keep Holders' Counsel reasonably apprised as to the intention and progress
of the Company with respect to any Registration Statement hereunder, including
by providing Holders' Counsel with copies of all written correspondence with the
SEC in connection with any Registration Statement or Prospectus filed hereunder.


(b)The Company shall ensure that (i) no Registration Statement (including any
amendments thereto) shall contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading, and (ii) no Prospectus (including
any supplements thereto) shall contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case, except for any untrue statement or alleged untrue statement of a material
fact or omission or alleged omission of a material fact made in reliance on and
in conformity with written information furnished to the Company by or on behalf
of the Holders or any underwriter or other distributor specifically for use
therein.


(c)At all times after the Company has filed a Registration Statement with the
SEC pursuant to the requirements of the Securities Act, the Company shall use
reasonable best efforts to continuously maintain in effect the Registration
Statement for the relevant period required hereunder and to file all reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder, all to the extent required
to enable the Holders to be eligible to sell Registrable Securities pursuant to
Rule 144 under the Securities Act.


(d)The Company may require the Participating Holders and each distributor of
Registrable Securities as to which any registration is being effected to furnish
to the Company any other information regarding such Person and the distribution
of such securities as the Company may from time to time reasonably request.


(e)To the extent permitted by the Securities Act, the Company may prepare and
deliver an issuer free-writing prospectus (as such term is defined in Rule 405
under the Securities Act) in lieu of any supplement to a prospectus, and
references in this Agreement to any “supplement” to a Prospectus shall include
any such issuer free-writing prospectus. Neither any Participating Holder nor
any other seller of Registrable Securities may use a free-writing prospectus to
offer or sell any such Registrable Securities without the Company's prior
written consent.


(f)It is understood and agreed that any failure of the Company to file a
Registration Statement or any amendment or supplement thereto or to cause any
such document to become or remain effective or usable within or for any
particular period of time as provided in this Agreement, due to reasons that are
not reasonably within its control, or due to any refusal of the SEC to permit a
Registration Statement or prospectus to become or remain effective or to be used
because of unresolved SEC comments thereon (or on any documents incorporated
therein by reference) despite the Company's good faith and diligent efforts to
resolve those comments, shall not be a breach of this Agreement.



11

--------------------------------------------------------------------------------






Section 9.Registration Expenses.


(a)The Company shall pay all customary fees and expenses incident to the
Company's performance of or compliance with this Agreement, including all
registration and filing fees, fees and expenses of compliance with securities or
blue sky laws, Financial Industry Regulatory Authority fees, exchange listing
fees, printing expenses, transfer agent's and registrar's fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and all fees and disbursements of the Holders' Counsel,
counsel for the Company and all independent certified public accountants and
other Persons retained by the Company other than any underwriting discounts or
commissions attributable to the sale of Registrable Securities (collectively,
“Registration Expenses”). All underwriting discounts and commissions
attributable to the sale of Registrable Securities shall be paid by the Holders
of the relevant Registrable Securities.


(b)The obligation of the Company to pay all Registration Expenses shall apply
irrespective of whether a registration, once properly demanded or requested, if
applicable, becomes effective, is withdrawn or suspended, is converted to
another form of registration and irrespective of when any of the foregoing shall
occur.




Section 10.Registration Rights of Other Persons; Transfers of Rights.


(a)Subsequent Registration Rights. The Company shall not grant to any Person
with respect to any Shares, or any securities convertible into or exchangeable
or exercisable for any Shares, registration rights that have terms more
favorable than the registration rights granted to the Holders in this Agreement
without the prior approval of the holders of a majority of the Registrable
Securities. The Company shall not grant to any Person registration rights unless
the rights are consistent with the provisions of this Agreement.


(b)Transfers by Holders. The Holders can transfer their rights under this
Agreement only to a Permitted Transferee or an Affiliate to whom a Holder
transfers Registrable Securities in compliance with the terms of this Agreement,
and only if such transferee agrees in writing to be bound by this Agreement in
the same capacity as the transferor (and, for the sake of clarity, such
transferee shall be entitled to all rights of such transferor) with respect to
such Registrable Securities.


Section 11.Indemnification.


(a)Indemnification by the Company. The Company shall indemnify, to the fullest
extent permitted by the Company's charter and by law, each Holder, its
Affiliates and each Person who controls such Holder (within the meaning of the
Securities Act) and their respective officers and directors against all losses,
claims, damages, liabilities and expenses arising out of or based upon any
untrue or alleged untrue statement of material fact contained in any
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading or any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or applicable “blue sky” laws, except insofar
as the same are made in reliance and in conformity with information relating to
such Holder furnished in writing to the Company by such Holder specifically for
use therein.


(b)Indemnification by the Holders. In connection with any Registration Statement
in which there are Participating Holders, each such Participating Holder shall
furnish to the Company in writing such information as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and shall indemnify, severally and not jointly, to the fullest extent
permitted by law, the Company, its Affiliates and each Person who controls the
Company (within the meaning of the Securities Act) and their respective officers
and directors against all losses, claims, damages, liabilities and expenses
arising out of or based upon any untrue or alleged untrue statement of material
fact contained in the Registration Statement, Prospectus or preliminary
Prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that the
same are made in reliance and in conformity with information relating to such
Participating Holder furnished in writing to the Company by such Participating
Holder specifically for use therein; provided, however, that the liability of
each such Participating Holder shall be limited to the net proceeds received by
such Participating Holder from the sale of Registrable Securities pursuant to
the Registration Statement from which such liability arises. The indemnification
provided for under this Agreement shall remain in full force and effect
regardless of any investigation made by or on behalf of the indemnified Person
or any officer, director or

12

--------------------------------------------------------------------------------




controlling Person of such indemnified Person, shall survive the transfer of
securities and shall continue to apply to all Persons that were Holders at any
time, regardless of whether they continue to hold Registrable Securities.
(c)Indemnification Procedures. Any Person entitled to indemnification hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification and (ii) unless in such indemnified
party's reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (so long as such consent is not
withheld unreasonably). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party that are in addition to or may conflict with
those available to another indemnified party with respect to such claim. Failure
to give prompt written notice shall not release the indemnifying party from its
obligations hereunder except to the extent such party is actually materially
prejudiced thereby.


(d)Contribution. If the indemnification provided for, in, or pursuant to, this
Section 11 is due in accordance with the terms hereof but is held by a court to
be unavailable or unenforceable in respect of any losses, claims, damages,
liabilities or expenses referred to herein (except, for purposes of clarity, any
exclusions to indemnification expressly provided for in Section 11(a) or (b)),
then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and of the indemnified party, on the
other, in connection with the statements or omissions that result in such
losses, claims, damages, liabilities or expenses as well as any other relevant
equitable considerations; provided that no Holder shall be required to
contribute more than its pro rata share of any such contribution. The relative
fault of the indemnifying party, on the one hand, and of the indemnified party,
on the other, shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party, and by such party's relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. In no event shall the liability of any selling
Holder be greater in amount than the amount of net proceeds received by such
Holder from the sale of Registrable Securities pursuant to the Registration
Statement from which such liability arises.




Section 12.Participation in Underwritten Offerings


No Person (including the Holders) may participate in any Underwritten Offering
pursuant to a registration effected hereunder unless such Person (a) agrees to
sell such Person's Registrable Securities on the basis provided in any
underwriting arrangements approved by the initiating Holders (by a majority of
the Registrable Securities that are being registered by such initiating
Holders), in the case of any Underwritten Offering pursuant to a Demand Request
or Holder Shelf Takedown, or by the Company, in any other case and (b) completes
and executes all customary questionnaires, customary powers of attorney,
customary indemnities, customary underwriting agreements, customary lock-ups and
other customary documents reasonably required under the terms of such
underwriting arrangements.


Section 13.Securities Act Restrictions


The Registrable Securities are restricted securities under the Securities Act
and may not be offered or sold except pursuant to an effective Registration
Statement or an available exemption from registration under the Securities Act.
Accordingly, the Holders shall not, directly or through others, offer or sell
any Registrable Securities except pursuant to a Registration Statement as
contemplated herein or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available. Prior to any transfer of
Registrable Securities other than pursuant to an effective Registration
Statement, the Holder seeking to transfer Registrable Securities shall notify
the Company of such transfer and the Company may require the Holder to provide,
prior to such transfer, such evidence that the transfer will comply with the
Securities Act (including written representations or an opinion of counsel) as
the Company may reasonably request. The Company may impose stop-transfer
instructions with respect to any Registrable Securities that are to be
transferred in contravention of this Agreement. Any certificates representing
the Registrable Securities may bear a legend (and the Company's share registry
may bear a notation) referencing the restrictions on transfer contained in this
Agreement, until such time as such securities have ceased to be, or are to be
transferred in a manner that results in their ceasing to be, Registrable
Securities. The legend will be in substantially the following form:

13

--------------------------------------------------------------------------------




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
APPLICABLE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, ASSIGNED, PLEDGED
OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH
ACT AND LAWS OR AN EXEMPTION THEREFROM.
Subject to the provisions of this Section 13, the Company will replace any such
legended certificates with unlegended certificates promptly upon request by any
Holder in order to facilitate a lawful transfer or at any time after such Shares
cease to be Registrable Securities or are exempt from registration under the
Securities Act.


Section 14.Miscellaneous.


(a)Notices. Whenever notice is required or permitted by this Agreement to be
given, such notice shall be in writing and given in accordance with this Section
14(a). Each proper notice shall be effective upon any of the following: (i)
personal delivery to the recipient, (ii) when telecopied or emailed to the
recipient if the telecopy is promptly confirmed by automated or telephone
confirmation thereof or if the email is promptly confirmed by email or telephone
confirmation thereof, or (iii) one business day after being sent to the
recipient by reputable overnight courier service (charges prepaid). Notice to
the Company or any Holder shall be sent to such Person at the applicable address
set forth below:


To the Company:    
Cole Credit Property Trust III, Inc.
2325 East Camelback Road, Suite 1100
Phoenix, Arizona 85016
Attention: D. Kirk McAllaster, Jr.
Facsimile: (602) 778-8780
with a copy to:
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
Attention: Lauren B. Prevost, Esq.
Facsimile: (404) 365-9532
and to
Wachtell, Lipton, Rosen & Katz
51 West 52nd St
New York, NY 10002
Attention: Robin Panovka, Esq.
Facsimile: (212) 403-2352
To the Stockholder:    


Christopher H. Cole
2325 East Camelback Road, Suite 1100
Phoenix, Arizona 85016
Attention: Stephan Keller
John Pons
Facsimile: (480) 449-7020.


with a copy to:
Sullivan & Cromwell LLP
Century Park East, 21st Floor

14

--------------------------------------------------------------------------------




Los Angeles, California 90067
Attention: Alison S. Ressler, Esq.
Facsimile: (310) 712-8800
To the Bonus Executives: at their respective addresses set forth on Schedule A.
Any party may change the address or the Persons to whom notices or copies
hereunder shall be directed by providing written notice of such change to the
other parties hereto in accordance with this Section 14(a).
(b)Amendment; Waiver. This Agreement may be amended only by an instrument in
writing signed by the Company and the Holders party to this Agreement holding a
majority of all Registrable Securities. This Agreement and any provision hereof
may be waived as to any party against whom the waiver is to be effective only by
a writing signed by such party. The failure of any party to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.


(c)Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes and
replaces all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof.


(d)Governing Law; Submission to Jurisdiction; Selection of Forum; Waiver of
Trial by Jury. This Agreement shall be governed by and construed in accordance
with the laws of the State of Maryland without regard to principles of conflicts
of law thereof. Each party agrees that it shall bring any action, suit, demand
or proceeding (including counterclaims) in respect of any claim arising out of
or related to this Agreement or the transactions contemplated hereby,
exclusively in any federal or state court located in the State of Maryland (the
“Chosen Courts”), and solely in connection with claims arising under this
Agreement or the transactions contemplated hereby (i) irrevocably submits to the
exclusive jurisdiction of the Chosen Courts, (ii) waives any objection to laying
venue in any such action, suit, demand or proceeding in the Chosen Courts, (iii)
waives any objection that the Chosen Courts are an inconvenient forum or do not
have jurisdiction over any party and (iv) agrees that service of process upon
such party in any such action, suit, demand or proceeding shall be effective if
notice is given in accordance with Section 14(a). EACH PARTY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, DEMAND OR PROCEEDING
(INCLUDING COUNTERCLAIMS) ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


(e)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
and the same Agreement.


(f)Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and benefit the Company, each Holder and their
respective successors and permitted assigns.


(g)Headings. The heading references herein and the table of contents hereof are
for convenience purposes only, and shall not be deemed to limit or affect any of
the provisions hereof.


(h)Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.


(i)Control of Action by Company. The parties hereto agree that, in taking any
action, exercising or enforcing any right or pursuing any remedy or claim it may
have pursuant to this Agreement, the Company shall act solely at the direction
of the independent directors of the Company's board of directors (and not, for
the avoidance of doubt, at the direction of the full Company board of
directors), with “independence” determined pursuant to the New York Stock
Exchange rules or the rules of any other national securities exchange on which
Shares of the Company are then listed, if applicable, and the Company's charter.



15

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.
COLE CREDIT PROPERTY TRUST III, INC.
By: /s D. Kirk McAllaster, Jr.     
Name: D. Kirk McAllaster, Jr.
Title:
Executive Vice President, Chief Financial Officer and Treasurer














































































[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------




STOCKHOLDER
By: /s/ Christopher H. Cole     
Name: Christopher H. Cole



[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------




BONUS EXECUTIVES
By: /s/ Marc T. Nemer     
Name: Marc T. Nemer



[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------




The Marc Nemer Revocable Trust Dated December 4, 2012




By: /s/ Marc T. Nemer     
Name: Marc T. Nemer
Title: Trustee







[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------




By: /s/ Stephan Keller     
Name: Stephan Keller







[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------




By: /s/ D. Kirk McAllaster, Jr.     
Name: D. Kirk McAllaster, Jr.



[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------




McAllaster Family Trust dated December 4, 2009




By: /s/ D. Kirk McAllaster, Jr.     
Name:     D. Kirk McAllaster, Jr.
Title: Trustee





[Signature page to Registration Rights Agreement]

--------------------------------------------------------------------------------




By: /s/ Jeffrey Holland     
Name: Jeffrey Holland



[Signature page to Registration Rights Agreement]